                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

BETH A. EVANS,                                            *

                                                          *
         Plaintiff
                                                          *
         v.                                                             CIVIL NO. JKB-18-935
                                                          *

MARYLAND STATE HIGHWAY                                    *
ADMINISTRATION, et al.
                                                          *

         Defendants                                       *

                                                          *

        *        *        *        *        *      *   *   *                    *         *        *        *
                                                MEMORANDUM

         Beth A. Evans (“Plaintiff”) brought this action for employment discrimination against the

Maryland State Highway Administration (“SHA”) and Pamela Jenkins-Dobson, the Civil Rights

Manager of the SHA. Now pending before the Court is Defendants’ Motion to Dismiss, or in the

Alternative, for Summary Judgment, filed pursuant to Federal Rules of Civil Procedure 12(b)(6)

and 56. (ECF No. 6.) The issues have been briefed (ECF Nos. 6-1, 11), and no hearing is

required, see Local Rule 105.6 (D. Md. 2016). For the reasons explained below, the motion will

be reviewed under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure and will

be granted in part and denied in part.

I. Overview1


1
  The facts are recited here as alleged by the Plaintiff in her Complaint, (ECF No. 1), and the EEOC documents
attached to her Complaint (ECF Nos. 1-3, 1-5), this being a motion to dismiss. See Ibarra v. United States, 120
F.3d 472, 474 (4th Cir. 1997). The Court may “consider documents attached to the complaint, as well as documents
attached to the motion to dismiss, if they are integral to the complaint and their authenticity is not disputed.”
Sposato v. First Mariner Bank, Civ. No. CCB-12-1569, 2013 WL 1308582, at *2 (D. Md. Mar. 28, 2013); see also
CACI Int'l v. St. Paul Fire & Marine Ins. Co., 566 F.3d 150, 154 (4th Cir. 2009); Fed. R. Civ. P. 10(c) (“A copy of a
written instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”). To be “integral,” a
        Plaintiff    began      working      for    Horizon      Goodwill      Industries     (“Goodwill”)       in

September 2012. (Compl., ECF No. 1 at 9; ECF No. 1-5.) She initially worked as a sorter in

their warehouse and then, one year later, was offered a position as the custodian on Goodwill’s

contract for janitorial services at the Maryland State Highway Administration. (Compl. at 9.)

Plaintiff accepted the offer and began working at the SHA on September 12, 2013, where she

had supervisors from both the SHA and Goodwill. (Id. at 9-10; ECF No. 1-5 at 1.)

        Plaintiff did not report any issues during the first two years of her time at the SHA. In

August 2015, however, Plaintiff began reporting workplace issues to Cindy Weaver, the

Goodwill employee responsible for overseeing Goodwill’s contract at the SHA. (Id. at 9-10.)

Specifically, in August and September of 2015, Plaintiff told Weaver that she was experiencing

“harassment” and having “issues” at the SHA. (Id. at 9-10.) Later, on November 22, 2015,

Plaintiff reported to Weaver that she was having issues with Shannon Cannon, her supervisor at

the SHA, and was exposed to “constant sexual remarks.” (Id. at 11-12.) In response to these

complaints, Weaver told Plaintiff that there was nothing she could do. (Id. at 10-12.)

        Plaintiff continued to experience workplace issues the following year.                                  On

February 5, 2016, Plaintiff fractured her ankle at work. (Id. at 12.) When Plaintiff returned to

work after her recovery, she informed Weaver and Cannon that she needed to take additional

breaks throughout the day to rest her ankle. (Id.) Although they approved this request, both

Weaver and Cannon complained about Plaintiff’s additional breaks. (Id.) In addition, not long

after Plaintiff returned to work, two male employees had an inappropriate conversation in her




document must be one “that by its very existence, and not the mere information it contains, gives rise to the legal
rights asserted.” Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602, 611 (D.
Md. 2011) (internal citations omitted). Plaintiff’s EEOC documents are integral to her complaint and may be
considered by this Court because they are a necessary precondition of her right to sue, are explicitly referenced in
her complaint, and their authenticity is not disputed.

                                                         2
presence. (ECF No. 1-5 at 7.)2 Specifically, while she was at lunch on April 20, 2016, the men

spoke about a small house in the woods where they would take girls and engage in sexual acts.

(Id.) Plaintiff asked them to stop but they just laughed. (Id.)

       In turn, Plaintiff’s reports of workplace issues continued. (Id. at 13, 14.) In May

of 2016, Plaintiff told Weaver that “things are getting bad,” and that she cries and shakes before

work and during her lunch breaks. (Id.) Plaintiff also complained to Sally Christensen, an

employee in the Human Resources Department of Goodwill, about the way she was being treated

by Weaver and about the fact that nothing had been done about the issues Plaintiff previously

reported. (Id. at 13.) Though Christensen said that she would set up a time to talk with Plaintiff

about her concerns, she never did. (Id.)

       On June 29, 2016, Weaver and her supervisor, Lori Livingston, visited the Plaintiff’s job

site to conduct an evaluation. (Id. at 15.) Livingston informed Plaintiff that she had received

several emails from Cannon and another SHA employee, Eric Minnich, about Plaintiff’s poor job

performance. (Id.) Then, during the evaluation, Plaintiff was deducted points for a variety of

things, including using improper chemicals and sidestepping the chain of command. (Id.)

       Plaintiff filed an intake questionnaire with the EEOC on July 5, 2016, in which she

reported that she was being subjected to sexual harassment and disability discrimination. (ECF

No. 1-5.) One month later, on August 11, 2016, Livingston and Weaver called Plaintiff in for a

meeting and informed her that she was being discharged. (Compl. at 16.) They told her that

SHA employees Cannon and Minnich asked that Plaintiff not return to SHA due to her lack of

work ethics. (Id.) Plaintiff was particularly surprised by this news because, two days earlier,

Plaintiff received a bonus for her exceptional work. (Id.) Plaintiff asked Weaver and Livingston


2
 The Court derives the facts concerning this incident from the documents attached to Plaintiff’s EEOC
Questionnaire but notes that the handwriting is barely legible.

                                                 3
if she could return to work in the warehouse at Goodwill, but they said she was not qualified and

that no other positions were available. (Id.)

         On November 21, 2016, Plaintiff filed a formal EEOC charge in which she alleged that

she experienced continuing discrimination based on sex, disability, and retaliation at the SHA in

violation of Title VII of the Civil Rights Act of 1964, codified, as amended, at 42 U.S.C. §§

2000e et seq. (“Title VII”) and the Americans with Disabilities Act, codified, as amended, at 42

U.S.C. §§ 12111 et seq. (“ADA”). (ECF No. 1-3 at 1.) After conducting an investigation, the

EEOC was unable to conclude that Plaintiff had been discriminated against in violation of either

statute. (ECF No. 1-6.) The EEOC issued a Notice of Right to Sue letter on December 21,

2017,3 which Plaintiff alleges she received on January 10, 2018.4 (See Compl. at 6, ECF No. 1-6

at 1.)

         Plaintiff filed the instant suit on April 4, 2018. (Compl. at 1.) Liberally construed,

Plaintiff asserts claims against Defendants for failure to accommodate her disability (Count I)5 in

violation of the ADA; sexual harassment (Count II) in violation of Title VII; and retaliation

(Count III) in violation of Title VII. (See id. at 4.) Plaintiff seeks monetary relief and a written

apology. (Compl. at 7.) Defendants filed the pending Motion to Dismiss or, in the alternative,

3
   There are two important jurisdictional exhaustion requirements that apply to both Title VII and the ADA: A
plaintiff must first file a Charge of Discrimination with the EEOC, and the EEOC must issue a right-to-sue letter.
Roberts v. Am. Neighborhood Mortg. Acceptance Co., Civ. No. JKB-17-0157, 2017 WL 3917011, at *2 (D. Md.
Sept. 6, 2017) (citing Davis v. N.C. Dep't of Corr., 48 F.3d 134, 140 (4th Cir. 1995)) (discussing Title VII); see
Snead v. Bd. of Educ. of Prince George’s Cty., 815 F. Supp. 2d 889, 894 (D. Md. 2011) (exhaustion requirements
for ADA are the same as requirements for Title VII). Plaintiff has alleged proper exhaustion of both of these
requirements.
4
  A plaintiff has ninety days to file suit after she receives a right-to-sue letter. See 42 U.S.C. § 2000e-5(f)(1). The
Court notes that Plaintiff’s allegation that she received the right to sue letter on January 10, 2018 is dubious in light
of the fact that the letter was issued on December 21, 2017. However, Defendants do not assert Plaintiff’s failure to
file the instant Complaint within 90 days of receipt of the letter as an argument for dismissal. Because failure to
comply with this requirement does not destroy the Court’s subject-matter jurisdiction, but rather is “in the nature of
a statute-of-limitations defense,” the Court accepts Plaintiff’s allegation that she received the letter on January 10,
2018 as true. Laber v. Harvey, 438 F.3d 404, 429 n.25 (4th Cir. 2006). See also Crown Cork & Seal Co. v.
Parker, 462 U.S. 345, 349 n.3 (1983) (recognizing that the time period for filing a complaint is not jurisdictional).
5
  Despite instructions to do so, Plaintiff did not number her claims in the Complaint. Therefore, the Court will
number Plaintiff’s claims accordingly.

                                                           4
for Summary Judgment on June 7, 2018 (ECF No. 6), which Plaintiff opposed (ECF No. 11).

The matter is ripe for decision.

II. Legal Standard

        Rule 12(b)(1) of the Federal Rules of Civil Procedure authorizes dismissal for lack of

subject-matter jurisdiction. The Plaintiff bears the burden of proving subject-matter jurisdiction.

Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982); see also Kerns v. United States, 585

F.3d 187, 192 (4th Cir. 2009) (noting challenge may be either facial, i.e., complaint fails to

allege facts upon which subject-matter jurisdiction can be based, or factual, i.e., jurisdictional

allegations of complaint are not true); Richmond, Fredericksburg & Potomac R.R. Co. v. United

States, 945 F.2d 765, 768 (4th Cir. 1991) (“When a Rule 12(b)(1) motion challenge is raised to

the factual basis for subject matter jurisdiction, the burden of proving subject matter jurisdiction

is on the plaintiff.”).

        While Rule 12(b)(1) is directed toward threshold jurisdictional defects, Rule 12(b)(6) is

implicated when the plaintiff fails to state a plausible claim for relief.         In analyzing a

Rule 12(b)(6) motion, the court must view all well-pleaded allegations in the light most

favorable to the plaintiff. Ibarra v. United States, 120 F.3d 472, 474 (4th Cir. 1997). “[A] well-

pleaded complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

improbable[.]” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007). Even so, “[f]actual

allegations must be enough to raise a right to relief above the speculative level.” Id. at 555. “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (alteration in

original) (quoting Twombly, 550 U.S. at 555, 557).



                                                 5
       Defendants move in the alternative for summary judgment, in support of which they

proffer several documents. “A motion styled in this manner implicates the court’s discretion

under Rule 12(d) of the Federal Rules of Civil Procedure,” Sager v. Hous. Comm’n, 855 F.

Supp. 2d 524, 542 (D. Md. 2012), which provides that “[i]f, on a motion under Rule 12(b)(6) . . .

matters outside the pleadings are presented to and not excluded by the court, the motion must be

treated as one for summary judgment under Rule 56,” Fed. R. Civ. P. 12(d) (emphasis added).

“Nevertheless, a district judge has ‘complete discretion to determine whether or not to accept the

submission of any material beyond the pleadings . . . or to reject it or simply not consider it.’”

Sager, 855 F. Supp. 2d at 542 (quoting 5C Charles Alan Wright & Arthur R. Miller, Federal

Practice and Procedure § 1366 (3d ed. 2004)). Where, as here, the Court has not yet entered a

scheduling order and Plaintiff has had no opportunity whatsoever to undertake any discovery, the

Court is loath to force Plaintiff into a summary-judgment posture. Cf. Harrods Ltd. v. Sixty

Internet Domain Names, 302 F.3d 214, 244 (4th Cir. 2002) (“Generally speaking, ‘summary

judgment [must] be refused where the nonmoving party has not had the opportunity to discover

information that is essential to his opposition.’” (alteration in original) (quoting Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 250 n.5 (1986)); Minter v. Wells Fargo Bank, N.A., 593 F.

Supp. 2d 788, 792 (D. Md. 2009) (“As a general rule, summary judgment is not appropriate prior

to the completion of discovery.”). Accordingly, the Court will decline to exercise its discretion

under Rule 12(d) and will instead evaluate Defendants’ Motion pursuant to Rules 12(b)(1)

and 12(b)(6), excising the supplemental exhibits from its consideration.

       While federal courts must liberally construe a pro se litigant's claims, this requirement

“does not transform the court into an advocate.” United States v. Wilson, 699 F.3d 789, 797 (4th

Cir. 2012). The Fourth Circuit has noted that “[w]hile pro se complaints may ‘represent the



                                                6
work of an untutored hand requiring special judicial solicitude,’ a district court is not required to

recognize ‘obscure or extravagant claims defying the most concerted efforts to unravel them.’”

Weller v. Dep't of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990) (quoting Beaudett v. City of

Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985)).

III. Analysis

         a. Claims Against Defendant Pamela Jenkins-Dobson

         Plaintiff filed the instant suit against the SHA and Pamela Jenkins-Dobson, the Civil

Rights Manager of the SHA. (Compl. at 2-3.) Defendants argue that Plaintiff’s claims against

Jenkins-Dobson must be dismissed because she is not an employer under Title VII or the ADA.

(Mot. Dismiss Mem. Supp., ECF No. 6-1 at 7.) The Court agrees.

         Plaintiff does not specify whether she brings these claims against Jenkins-Dobson in her

individual or official capacity; indeed, she does not mention Jenkins-Dobson anywhere other

than the caption of her Complaint.                 However, because Jenkins-Dobson is named in the

Complaint as the Civil Rights Manager of the SHA, the Court infers that the claims are asserted

against her in her official capacity. As such, the claims are really claims against the SHA, who is

already a defendant to these counts.6 See Kentucky v. Graham, 473 U.S. 159, 166 (1985) (noting

governmental entity is “real party in interest” in official capacity suit); Nivens v. Gilchrist, 444

F.3d 237, 249 (4th Cir. 2006) (holding that claim for monetary damages against public official in

his official capacity is, in effect, one against governmental entity employing the official);

Bradley v. Balt. Police Dep’t, Civ. No. JKB-11-1799, 2012 WL 4321738, *2 (D. Md.

Sept. 19, 2012) (dismissing claims against individual defendants because “[e]ven if he had sued


6
  Though injunctive relief may be sought from a state official sued in his official capacity, Plaintiff here seeks only
monetary relief. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 n.10 (1989) (where “a state official in his
or her official capacity [is] sued for injunctive relief . . . ‘official-capacity actions for prospective relief are not
treated as actions against the State.’”) (quoting Ex parte Young, 209 U.S. 123, 159-60 (1908)).

                                                           7
these three people in their official capacities, it would be pointless to do so since a suit brought in

that manner would still be, in effect, a suit against the Baltimore Police Department, which is

already a defendant under these counts.”).                 Thus, the claims against Jenkins-Dobson are

dismissed as duplicative of the claims against the SHA.7

         b. ADA—Failure to Accommodate (Count I)

         Plaintiff asserts a claim for failure to accommodate her disability in violation of the

ADA. Defendants argue that Plaintiff’s ADA claim is barred by the Eleventh Amendment.8

(ECF No. 6-1 at 8-9.) The Court agrees.

         The Eleventh Amendment generally bars suits by citizens against their own state,

including suits such as the one here: a suit by a citizen of the State of Maryland which “is in

essence one for the recovery of money from the state.” Edelman v. Jordan, 415 U.S. 651, 662-

63 (1974) (quoting Ford Motor Co. v. Dep't of Treasury, 323 U.S. 459, 464 (1945)). The only

relevant exceptions to this general immunity are when the state has consented to suit, or when

Congress has abrogated the immunity. See College Sav. Bank v. Fla. Prepaid Postsecondary

Educ. Exp. Bd., 527 U.S. 666, 670 (1999). This protection extends to state agencies and state

officials when the latter are acting in their official capacities. See Kentucky v. Graham, 473

U.S. 159, 165–67 & n.14 (1985) (holding the Eleventh Amendment bars suit for damages against


7
  Even if Plaintiff had intended to sue Jenkins-Dobson in her individual capacity, dismissal would nonetheless be
proper. Lewis v. Baltimore City Bd. of School Comm’r, 187 F. Supp. 3d 588, 594 (D. Md. 2016) (“Individuals
cannot be held liable under Title VII or the ADA.”) (citing Lissau v. Southern Food Servs, Inc., 159 F.3d 177, 180
(4th Cir. 1998)).
8
  Defendants raise this argument pursuant to Rule 12(b)(6). The Fourth Circuit has not definitively ruled “whether a
dismissal on Eleventh Amendment immunity grounds is a dismissal for failure to state a claim under Rule 12(b)(6)
or a dismissal for lack of subject matter jurisdiction under Rule 12(b)(1).” Andrews v. Daw, 201 F.3d 521, 525 (4th
Cir. 2000). However, this Court has favored analysis under Rule 12(b)(1) because, while the Eleventh Amendment
cannot be considered a “true limit” on this Court's subject-matter jurisdiction, it nevertheless functions as “a block
on the exercise of that jurisdiction,” Biggs v. Meadows, 66 F.3d 56, 60 (4th Cir. 1995). See Verizon Md. Inc. v. RCN
Telecom Servs., Inc., 232 F. Supp. 2d 539, 545–46 (D. Md. 2002) (analyzing sovereign immunity claim under
Rule 12(b)(1) ), aff'd in part, dismissed in part sub nom. Verizon Maryland, Inc. v. Glob. NAPS, Inc., 377 F.3d 355
(4th Cir. 2004). See also Marks v. Dann, Civ. No. DKC-13-0347, 2013 WL 8292331, at *7 n.2 (D. Md. July 24,
2013) (same), aff'd, 600 F. App’x 81 (4th Cir. 2015).

                                                          8
state officer in official capacity); Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam)

(holding the Eleventh Amendment bars suit against state agency); Cash v. Granville Cty. Bd. of

Educ., 242 F.3d 219, 222 (4th Cir. 2001) (explaining that the Eleventh Amendment affords

immunity to states, their respective agencies, and state officials).

       Congress did not validly abrogate sovereign immunity with respect to employment

discrimination claims for money damages under Title I of the ADA. Bd. of Trs. of the Univ. of

Ala. v. Garrett, 531 U.S. 356, 363-74 (2001). Further, Maryland has not waived its immunity

from such claims in federal court. See McCray v. Md. Dep’t of Transp., et al., 741 F.3d 480, 483

(4th Cir. 2014); Charles Mattison, Jr. v. Md. Transit. Admin., et al., Civ. No. RDB-15-1627,

2016 WL 2898020, at *5 (D. Md. May 18, 2016). Therefore, because the SHA is indisputably a

“state entity” within the ambit of the Eleventh Amendment, Plaintiff’s ADA claim against the

SHA is dismissed pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure. See Strong

v. Swaim-Stanley, Civ. No. WMN-12-1924, 2012 WL 4058054, at *1 n.1 (D. Md. Sept. 13,

2012) (observing that the Maryland State Highway Administration is an arm of the state for

purposes of Eleventh Amendment immunity).

       c. Title VII Claims

       Plaintiff also asserts claims for sexual harassment and retaliation in violation of Title VII.

Defendants argue that Plaintiff’s Title VII claims should be dismissed because the SHA was not

her employer. (Mot. Dismiss Mem. Supp., ECF No. 6-1 at 11.) The Court will address this

argument and then turn to Defendants’ claim-specific arguments for dismissal.

                                   1. Employment Relationship

       “An entity can be held liable in a Title VII action only if it is an ‘employer’ of the

complainant.” Butler v. Drive Automotive Indus. of America, Inc., 793 F.3d 404, 408 (4th



                                                  9
Cir. 2015). Title VII defines an “employer” as a “person engaged in an industry affecting

commerce who has fifteen or more employees for each working day in each of twenty or more

calendar weeks in the current or preceding calendar year, and any agent of such a person.” 42

U.S.C. § 2000e(b).     Even if an entity is not a plaintiff’s formal employer, it may be an

“employer” under the joint employer doctrine if it exercises sufficient control of the terms and

conditions of the plaintiff’s employment.        Butler, 793 F.3d at 408.     The Fourth Circuit

emphasized that this doctrine is intended to prevent “those who effectively employ a worker

from evading liability by hiding behind another entity, such as a staffing agency.” Id. at 410. In

determining whether an entity is an employer under the joint employer doctrine, a court

considers the following factors:

       (1) authority to hire and fire the individual;

       (2) day-to-day supervision of the individual, including employee discipline;

       (3) whether the putative employer furnishes the equipment used and the place of work;

       (4) possession of and responsibility over the individual’s employment records, including

       payroll, insurance, and taxes;

       (5) the length of time during which the individual has worked for the putative employer;

       (6) whether the putative employer provides the individual with formal or informal

       training;

       (7) whether the individual’s duties are akin to a regular employee’s duties;

       (8) whether the individual is assigned solely to the putative employer; and

       (9) whether the individual and putative employer intended to enter into an employment

       relationship.




                                                 10
Id. at 414. Although none of these factors are dispositive, the first three are the most important.

Id. As the Fourth Circuit explained:

                 The first factor, which entity or entities have the power to hire the
                 putative employee, is important to determining ultimate control.
                 The second factor, to what extent the employee is supervised, is
                 useful for determining the day-to-day, practical control of the
                 employee. The third factor, where and how the work takes place, is
                 valuable for determining how similar the work functions are
                 compared to those of an ordinary employee.

Id. at 414-15.

       Here, Plaintiff alleges that she worked as the custodian on Goodwill’s contract at the

SHA for almost three years—i.e., from September 2013 until August 2016. (Id. at 10, 16.)

Further, Plaintiff alleges that she was directly supervised by an SHA employee and that she

received directions from SHA employees. (Id. at 10, 15.) Plaintiff also alleges that she was

required to submit her medical notes to her SHA supervisor when her recovering ankle required

her to take additional breaks at work. (Id. at 12.) Finally, and significantly, Plaintiff alleges that,

when she was discharged, Weaver and Livingston said that “Eric and Shannon,” both SHA

employees, “asked that [Plaintiff] not return to SHA.” (Id. at 16.)

       Bearing in mind that “Title VII should be liberally construed in light of its remedial

purpose,” and that this broad interpretation extends to the definition of “employer,” Plaintiff

plausibly alleges that SHA was her joint employer.           See Lee v. Mattis, Civ. No. PX-17-

2836, 2018 WL 3439261, at *9 (D. Md. July 17, 2018). Plaintiff’s allegations speak to the three

most important factors that courts consider when determining whether an entity is an employer

under the joint employer doctrine—i.e., that SHA had at least some authority to fire Plaintiff, that

Plaintiff was supervised by an SHA employee, and that SHA furnished Plaintiff’s place of work

for three years. To be sure, the Complaint lacks specificity regarding other factors, such as



                                                  11
whether SHA assumed any responsibility for payroll or provided Plaintiff with any training.

However, viewed in the light most favorable to Plaintiff, these allegations allow the plausible

inference that SHA controlled key aspects of her employment.

                               2. Sexual Harassment (Count II)

       Plaintiff alleges sexual harassment based on a hostile work environment in violation of

Title VII. Defendants argue that Plaintiff fails to adequately plead conduct that was sufficiently

severe or pervasive to state a claim for sexual harassment. (See Mot. Dismiss Mem. Supp., ECF

No. 6-1 at 14-15.) The Court agrees.

       Title VII makes it unlawful for an employer to discriminate against any employee on the

basis of “race, color, religion sex, or national origin.” 42 U.S.C. § 2000e-2(a). An employer

violates Title VII when the workplace is permeated with gender based “intimidation, ridicule,

and insult that is sufficiently severe or pervasive to alter the conditions of the victim’s

employment and create an abusive working environment.” Harris v. Forklist Sys., Inc., 510

U.S. 17, 21 (1993).    To establish a claim for hostile work environment based on sexual

harassment under Title VII, an employee must prove that the harassment was: (1) unwelcome,

(2) based on sex, (3) sufficiently severe or pervasive to alter the conditions of employment, and

(4) imputable to her employer. See Pueschel v. Peters, 577 F.3d 558, 564–65 (4th Cir. 2009)

(citation omitted). While “an employment discrimination plaintiff need not plead a prima facie

case of discrimination” to survive a motion to dismiss, these elements inform a court’s

evaluation of the allegations. Swierkiewicz v. Sorema, 534 U.S. 506, 515 (2002).

       Not all sexual harassment that is directed at an individual because of his or her sex is

actionable. Indeed, Title VII does not attempt “to purge the workplace of vulgarity.” Hopkins v.

Balt. Gas and Elec. Co., 77 F.3d 745, 753 (4th Cir. 1996) (citing Baskerville v. Culligan Int'l



                                               12
Co., 50 F.3d 428, 430 (7th Cir. 1995)). Rather, actionable conduct must be “sufficiently severe

or pervasive to alter the conditions of the victim’s employment” and create an “objectively

hostile or abusive working environment.” Harris, 510 U.S. at 21 (internal citations omitted).

Simple teasing, offhand comments, and isolated incidents (unless extremely serious), do not

amount to discriminatory changes in the terms and conditions of employment. Faragher v. City

of Boca Raton, 524 U.S. 775, 788 (1998) (internal citations omitted). The determination of the

sufficiency of an environment's hostility or abusiveness is made by considering all

circumstances, including the “frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employee's work performance.” Harris, 510 U.S. at 23.

        In support of her claim for sexual harassment based on a hostile work environment,

Plaintiff alleges that while she was at lunch on April 20, 2016, two men talked about a small

house in the woods where they would engage in sexual acts. (ECF No. 1-5 at 7.) Plaintiff

further alleges that certain male employees, including Marvin Peck and George Davis, made

“comments about engaging in sexual acts, references to [her] body, and references to a building

used by employees to engage in sexual acts.” (ECF No. 1-3 at 1.) Finally, Plaintiff alleges that

the “sexual harassment by SHA employees became unbearable at times,” and that she

complained to Weaver about the “harassment,” “constant sexual remarks,” and “issues” she

experienced.9 (See Compl. at 10, 11, 14, 16.)

         Even liberally construed, Plaintiff’s allegations fail to assert conduct that was

sufficiently severe or pervasive to state a claim for sexual harassment. Plaintiff only provides

specific factual allegations about a single incident involving conduct that, though boorish and

9
  Although the allegations in the Complaint largely concern Plaintiff’s interactions with Weaver and Weaver’s
failure to address Plaintiff’s workplace concerns, neither Goodwill nor any of its employees was named as a
defendant to the instant suit.

                                                     13
offensive, is comparable to the kind of rude behavior and offhand comments that courts have

held are not sufficiently severe and pervasive to constitute actionable sexual harassment. See

Hartsell v. Duplex Prod., Inc., 123 F.3d 766, 773 (4th Cir. 1997) (holding that comments about a

woman’s looks and comments demeaning to women were not sufficiently severe and pervasive

where there was no inappropriate touching and defendant never propositioned plaintiff). See

also Singleton v. Dep't of Corr. Educ., 115 F. App’x 119, 120-22 (4th Cir. 2004). Aside from

this incident, Plaintiff’s references to “harassment” and “constant sexual remarks” are wholly

unsupported by any factual allegations. As such, Plaintiff fails to plausibly allege conduct that

rises to the level recognized as hostile and abusive within the meaning of the law. See Engler v.

Harris Corp., Civ. No. GLR-11-3597, 2012 WL 3745710, at *5-6 (D. Md. Aug. 28, 2012)

(dismissing sexual harassment claim where the complaint was replete with conclusory

allegations that plaintiff’s coworkers were rude, demeaning, and disrespectful but did not provide

specific instances of harassment that lead to a reasonable inference that conduct of male

supervisors was severe and pervasive); Morash v. Anne Arundel Cty., Civ. No. JFM-04-2260,

2004 WL 2415068, at *3 (D. Md. Oct. 28, 2004) (dismissing sexual harassment claim where

plaintiff only alleged specific facts about a single incident that involved minimal physical contact

and plaintiff’s other allegations were unsupported by specific factual allegations).

       Because Plaintiff fails to plausibly allege severe and pervasive conduct, her sexual

harassment claim is dismissed.

                                    2. Retaliation (Count III)

       Plaintiff also asserts a retaliation claim against SHA for terminating her one month after

she filed an EEOC charge. (Compl. at 4, 16.)




                                                14
       Title VII makes it unlawful to discriminate against any employee on account of the

employee having “made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding or hearing under this subchapter.”           42 U.S.C. § 2000e-3(a).    To

establish a prima facie case of retaliation in violation of Title VII, a plaintiff must show that (1)

she engaged in protected conduct, (2) she suffered an adverse action, and (3) that a causal link

exists between the protected conduct and the adverse action. Hoyle v. Freightliner, LLC, 650

F.3d 321, 337 (4th Cir. 2011).

       Defendants argue that Plaintiff’s retaliation claim should be dismissed because the SHA

did not have sufficient notice of the alleged harassment. (Mot. Dismiss Mem. Supp., ECF No. 6-

1 at 15.) This argument is misplaced, however, because Plaintiff’s retaliation claim does not

require that the SHA have had notice of the underlying alleged harassment. Rather, Plaintiff’s

retaliation claim requires only that the SHA have had knowledge of Plaintiff’s protected activity.

See Dowe v. Total Action Against Poverty in Roanoke Valley, 145 F.3d 653, 657 (4th Cir. 1998)

(“Since, by definition, an employer cannot take action because of a factor of which it is unaware,

the employer’s knowledge that the plaintiff engaged in a protected activity is absolutely

necessary to establish the third element of the prima facie case.”).

       Further, the Court finds that Plaintiff sufficiently alleges retaliation in violation of Title

VII. Plaintiff alleges that she filed an intake questionnaire with the EEOC regarding the alleged

discriminatory conduct on July 5, 2016. See Carter v. Ball, 33 F.3d 450, 460 (4th Cir. 1994)

(stating that filing a complaint with the EEOC is a protected activity). In addition, Plaintiff

alleges that she was involuntarily discharged on August 11, 2016. (Compl. at 6, 16.)             See

Hartsell v. Duplex Prods., Inc., 123 F.3d 766, 775 (4th Cir. 1997) (recognizing that discharge is

an adverse employment action). Finally, as to the third element, viewing the facts in the light



                                                 15
most favorable to Plaintiff, the Court finds that the temporal proximity between Plaintiff’s July

EEOC filing and the August termination are close enough in time to establish a causal

connection at this stage. See Cox v. U.S. Postal Serv. Fed. Credit Union, Civ. No. GJH-14-3702,

2015 WL 3795926, at *4 (D. Md. June 17, 2015) (finding a causal connection sufficient to state

a claim for retaliation where the adverse action occurred two months after plaintiff engaged in

the protected activity); Clarke v. DynCorp Intern. LLC, 962 F. Supp. 2d 781, 790 (D. Md. 2013)

(finding that a two month period between employee’s EEOC charge and his termination was

sufficient to create a weak inference that the charge led to the termination). Therefore, the Court

denies Defendants’ Motion to Dismiss with respect to Plaintiff’s retaliation claim.

IV. Conclusion

       For the foregoing reasons, all claims are dismissed as to Defendant Pamela Jenkins-

Dobson and Plaintiff’s claims for failure to accommodate (Count I) and sexual harassment

(Count II) are dismissed as to Defendant SHA pursuant to Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). However, the Court finds that Plaintiff has stated a plausible

claim for retaliation (Count III) under Title VII against Defendant SHA and thus denies

Defendants’ Motion to Dismiss with respect to that count.




DATED this 1st day of October, 2018.
                                                     BY THE COURT:


                                                                    /s/
                                                     James K. Bredar
                                                     Chief Judge




                                                16
